



    
Exhibit 10.3




SECOND AMENDMENT TO CREDIT AGREEMENT


This Second Amendment to Credit Agreement, dated as of July 16, 2019 (this
"Amendment"), is among Vera Bradley Designs, Inc., and any other Borrower party
hereto from time to time, as Borrowers, the other Loan Parties party hereto, the
Lenders party hereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.


RECITAL


Vera Bradley Designs, Inc., and any other Borrower party thereto, as Borrowers,
the other Loan Parties party thereto, the Lenders party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent are parties to a Credit Agreement
dated as of September 7, 2018, as amended by a certain First Amendment to Credit
Agreement dated June 19, 2019 (as amended, and as it may be further amended or
modified from time to time, the “Credit Agreement”). Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement. The Loan Parties have requested an amendment of the Credit Agreement
as set forth herein, and the Lenders are willing to do so in accordance with the
terms hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:


ARTICLE 1. AMENDMENTS TO CREDIT AGREEMENT


Upon the satisfaction of the conditions specified in Article 3 hereof, the
Credit Agreement is amended as of the date hereof as follows:


1.1    The following new definitions are added to Section 1.01 of the Credit
Agreement in proper alphabetical order:


“Factoring Agreement” means a certain factoring agreement dated August 30, 2018
between CG and Rosenthal & Rosenthal of California, Inc.


“Factoring Agreement Term” means the time period commencing on August 30, 2018
and ending on August 31, 2019.


“Second Amendment” means the Second Amendment to this Agreement dated July 16,
2019.


“Second Amendment Effective Date” means the effective date of the Second
Amendment.


1.2    Section 6.01 of the Credit Agreement is amended by replacing the period
at the end of clause (k) thereof with “; and” and adding the following new
clause (l) immediately thereafter:


(l) Indebtedness of CG existing on the Second Amendment Effective Date as
evidenced by the Factoring Agreement and to remain outstanding only through the
date that is ten (10) days after the end of the Factoring Agreement Term,
provided that (i) the aggregate amount of such Indebtedness does not exceed
$2,000,000; and (ii) no Loan Party is a guarantor or otherwise liable on any
Indebtedness permitted by this Section 6.01(l).


1.3    Section 6.02 of the Credit Agreement is amended by replacing the period
at the end of clause (i) thereof with “; and” and adding the following new
clause (j) immediately thereafter:







--------------------------------------------------------------------------------





(j) Liens existing on the Second Amendment Effective Date as evidenced by the
Factoring Agreement solely on property of CG described in Section 10.1 of the
Factoring Agreement and to remain in place only through the date that is ten
(10) days after the end of the Factoring Agreement Term.


1.4    Section 6.05 of the Credit Agreement is amended by replacing the period
at the end of clause (g) thereof with “; and” and adding the following new
clause (h) immediately thereafter:


(h) so long as no Event of Default exists and is continuing, the sale of
receivables under the Factoring Agreement.
    
ARTICLE 2. REPRESENTATIONS


In order to induce the Lenders and the Administrative Agent to enter into this
Amendment, each Loan Party represents and warrants to each Lender and the
Administrative Agent, that the following statements are true, correct and
complete:


2.1    The execution, delivery and performance of this Amendment are within its
powers and have been duly authorized by it.


2.2    This Amendment is the legal, valid and binding obligation of it,
enforceable against it in accordance with the terms hereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


2.3    After giving effect to the amendments herein contained, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true in
all material respects on and as of the date hereof with the same force and
effect as if made on and as of the date hereof (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date, and that any representation or warranty which is subject
to any materiality qualifier shall be required to be true and correct in all
respects), and no Default exists or has occurred and is continuing on the date
hereof.


ARTICLE 3. CONDITIONS PRECEDENT.


This Amendment shall be effective as of the date hereof when each of the
following is satisfied:


3.1    This Amendment shall be executed by each of the Borrowers, the other Loan
Parties, the Required Lenders, and the Administrative Agent.


3.2    The Administrative Agent shall have received and be reasonably satisfied
with such other agreements, instruments and documents, and the Borrowers shall
have satisfied such other conditions, as the Administrative Agent may have
reasonably requested, including the payment of all fees required to be paid as
of the date hereof, any due diligence items reasonably required by the
Administrative Agent and all items on the closing list provided in connection
with this Amendment.


ARTICLE 4. MISCELLANEOUS.


4.1    References in the Loan Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Amendment is a Loan Document.


4.2    Except as expressly amended hereby, each Loan Party agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing. Except as expressly set forth herein, all
rights, powers, privileges and remedies of the Administrative Agent and the
Lenders and all obligations of the Loan Parties, shall remain in full force and
effect. Each Loan Party acknowledges and agrees that each of the Administrative
Agent, the Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons has properly performed and satisfied in a timely manner





--------------------------------------------------------------------------------





all of its obligations to each Loan Party under or in connection with the Loan
Documents and the transactions related thereto, all actions taken by the
Administrative Agent and the Lenders are reasonable and appropriate under the
circumstances and within their rights under the Loan Documents and they are not
aware of any currently existing claims or causes of action against the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing Persons under or in connection with the Loan Documents or any
of the transactions related thereto.


4.3    This Agreement may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument and signatures sent by facsimile or other electronic imaging shall be
enforceable as originals.




[Signature Pages Follow]    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.




 
BORROWERS:
 
 
 
VERA BRADLEY DESIGNS, INC
 
 
 
 
By:
/s/ John Enwright
Name:
John Enwright
Title:
Executive Vice President and Chief Financial Officer





 
VERA BRADLEY INTERNATIONAL, LLC
 
 
 
 
By:
/s/ John Enwright
Name:
John Enwright
Title:
Executive Vice President and Chief Financial Officer





 
VERA BRADLEY SALES, LLC
 
 
 
 
By:
/s/ John Enwright
Name:
John Enwright
Title:
Executive Vice President and Chief Financial Officer





 
VERA BRADLEY HOLDINGS, LLC
 
 
 
 
By:
/s/ John Enwright
Name:
John Enwright
Title:
Executive Vice President and Chief Financial Officer















Signature Page to Vera Bradley Second Amendment to Credit Agreement





--------------------------------------------------------------------------------







 
VERA BRADLEY HOLDINGS, LLC
 
 
 
 
By:
/s/ John Enwright
Name:
John Enwright
Title:
Executive Vice President and Chief Financial Officer































































































Signature Page to Vera Bradley Second Amendment to Credit Agreement







--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender
 
 
 
 
By:
/s/ James Gurgone
Name:
James Gurgone
Title:
Authorized Agent





                                












































































Signature Page to Vera Bradley Second Amendment to Credit Agreement







--------------------------------------------------------------------------------







 
WELLS FARGO BANK, N.A.
 
 
 
 
By:
/s/ Chandra Ruff
Name:
Chandra Ruff
Title:
Assistant Vice President































































































Signature Page to Vera Bradley Second Amendment to Credit Agreement





